Citation Nr: 0108521	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-09 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss, 
claimed as residuals of head trauma.

3.  Entitlement to service connection for testicular cancer, 
including due to exposure to herbicides.


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969. 

The instant appeal arose from a February 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi, which denied a claim for 
service connection for head concussion/hearing loss as not 
well grounded and also denied claims for service connection 
for PTSD and testicular cancer.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims, as here, filed before the date of enactment of the 
VCAA and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the hearing loss claim was denied as not 
well grounded in the rating decision on appeal and that the 
now-invalidated not well grounded law was applied to that 
claim in the March 2000 statement of the case.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

A review of the record reveals that further development is 
warranted.  The service medical records show that in June 
1968 the veteran fell and sustained trauma on the left side 
of the head.  He complained of pain in the left ear.  In 
addition, a private treatment record dated in June 1999 
revealed that the veteran lost hearing in the left ear and 
had problems hearing in the right ear.  Accordingly, the 
Board finds that a VA medical opinion which addresses any 
relationship between hearing loss and service, including the 
head trauma sustained in service, is warranted.

In addition, the veteran's service personnel records show 
that he served in the Republic of Vietnam from July 1967 to 
July 1968.  Thus, he may have been exposed to a herbicide 
agent.  Further, a private treatment record dated in January 
1986 reveals that the veteran was diagnosed with testicular 
cancer in 1976 and had surgery and yearly follow-up.  
Accordingly, the Board finds that a VA medical opinion which 
addresses any relationship between the testicular cancer and 
service, including exposure to herbicides in service, is 
warranted.

The service personnel records show that the veteran served in 
Vietnam as a rifleman from July 1967 to January 1968.  His 
awards and decorations included the VUA (Valorous Unit 
Award), apparently erroneously listed on his DD Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, as a Vietnam Unit Award.  In November 1999 the 
veteran provided the RO with reports of 8 stressors he 
experienced in Vietnam.  The RO should contact the U. S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
and get copies of the Operations Reports/Lessons Learned 
(OR/LLs) for the battalions in which he served from July 1967 
to January 1968 as well as a copy of the General Order which 
awarded him the VUA.  The RO should also request verification 
of the appellant's reported stressors.

In addition, a review of the record reveals that the veteran 
has received treatment at the Gulfport, Mississippi VA 
Medical Center (MC) and the Biloxi Vet Center; however, it 
does not appear that all treatment records from those 
facilities have been associated with the claims folder.  
Therefore, attempts should be made to develop additional 
records from those sources.  Following such development for 
stressor verification and treatment records, the veteran 
should undergo another VA examination to determine whether he 
currently has a diagnosis of PTSD and if so, whether it is 
related to verified combat or other verified stressors.

The veteran is hereby notified that it is his responsibility 
to report for any examinations to be scheduled in connection 
with this REMAND and to cooperate in the development of the 
claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for testicular cancer, hearing loss, and 
PTSD that has not already been made part 
of the record, VA and non-VA, and should 
assist him in obtaining such evidence.  
The appellant must adequately identify 
the records and provide any necessary 
authorization.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.  If the RO, after 
making reasonable efforts, is unable to 
obtain any records sought, the RO shall 
notify the veteran that it is unable to 
obtain those records by identifying the 
records it is unable to obtain; 
explaining the efforts that it made to 
obtain those records; and describing any 
further action to be taken by the RO with 
respect to the claim.

2.  The RO should make efforts to obtain 
pertinent federal and quasi-federal 
records until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  In particular, the RO should 
make further efforts to obtain:

a.  All records pertaining to the 
veteran's treatment at the Gulfport, 
Mississippi, VA Medical Center; and

b.  All records pertaining to the 
veteran's treatment at the Biloxi 
Vet Center since June 1999.

If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the veteran 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  The RO should contact the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) and request:

a.  A copy of General Order 3073 
issued by Headquarters, United 
States Army, Republic of Vietnam, on 
June 25, 1968; and 

b.  A copy of the OR/LLs for the 
period from July 12, 1967, to 
November 6, 1967, for the 4th 
Battalion, 31st Infantry, 196th Light 
Infantry Brigade; and 

d.  A copy of the OR/LLs for the 
period from November 6, 1967, to 
January 6, 1968, for the 3rd 
Battalion, 7th Infantry, 199th 
Infantry Brigade; and

c.  Verification of any detailed 
stressor information provided by the 
appellant, including information 
provided by him in November 1999.

All documents, correspondence, reports or 
statements obtained or generated as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  The RO 
must make a specific determination as to 
whether the veteran experienced combat.  
If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching these 
determinations, the RO should address 
any credibility questions raised by the 
record.

5.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The claims folder and 
a copy of this remand should be made 
available to the examiner.  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  In addition, the examiner 
should comment on the approximate date of 
onset and etiology of any diagnosed 
psychiatric disorder as shown by the 
evidence of record, and in so doing, the 
examiner should attempt to reconcile the 
multiple psychiatric diagnoses and/or 
assessments of record based on his/her 
review of all of the evidence of record.  
A complete rationale for all opinions 
expressed must be provided.  A copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

6.  The RO should schedule a VA 
examination regarding the hearing loss 
claim, to include an audiological 
examination.  After reviewing all the 
evidence of record, the physician should 
offer an opinion as to whether it is at 
least as likely as not that there is any 
relationship between any currently 
diagnosed hearing loss and service, 
including a head injury in service.  The 
claims folder should be made available to 
the physician for review.  The physician 
should provide complete rationales for 
all conclusions reached.

7.  The RO should request a VA medical 
opinion regarding the testicular cancer 
claim.  After reviewing all the evidence 
of record, the physician should offer an 
opinion as to whether it is at least as 
likely as not that there is any 
relationship between any residuals of 
testicular cancer and service, including 
exposure to herbicides in service.  The 
veteran should be afforded a VA 
examination if one is deemed necessary in 
order to provide the requested opinion.  
The claims folder should be made 
available to the physician for review.  
The physician should provide complete 
rationales for all conclusions reached.

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

9.  If any of the benefits sought on 
appeal remain denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



